Exhibit 12 UMH Consolidated Ratio of Earnings to Fixed Charges and to Preferred Stock Dividends Nine Months Ended Year Ended December 31, 9/30/2012 Net Income Income and Franchise Taxes Income Before Taxes Fixed Charges: Interest expense Capitalized interest Amortization - deferred debt costs Total Fixed Charges Capitalized interest Earnings Fixed Charges as above Preferred Stock Dividends - CombinedFixed Charges & Preferred Stock Dividends Ratio of Earnings to Fixed charges Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends For the purpose of computing these ratios, earnings have been calculated by adding pre-tax income from continuing operations, fixed charges and amortization of capitalized interest; and subtracting from the total of those items capitalized interest; preference security dividend requirements of consolidated subsidiaries; and the noncontrolling interest in pre-tax income of subsidiaries that have not incurred fixed charges. Fixed charges consist of the sum of interest costs, whether expensed or capitalized, the estimated interest component of rental expenses, amortized premiums, discounts and capitalized expenses related to indebtedness, and preference security dividend requirements of consolidated subsidiaries. Preferred stock dividends are the amount of pre-tax earnings that are required to pay the dividends on outstanding preferred securities.We do not have, nor have we had in the past, any preferred securities outstanding and, therefore, we have not paid any dividends on preferred securities.
